                      Case 4:20-mj-00301-N/A-LAB Document
                                            CRIMINAL      1 Filed 03/13/20 Page 1 of 1
                                                     COMPLAINT
                      United States District Court                        DISTRICT of ARIZONA
                           United States of America                       DOCKET NO.
                                            V.
       John Andrew Jackson; DOB: 1979; United States                       MAGISTRATE'S CASE NO.
       Zachary Arthur Kakar; DOB : 1988; United States                                                 .   a
Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii), 1324(a)(l)(A)(v)(I), 1324(a)(l)Q3j(t), and
1324(a)(1 )(B)(iii) .
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about March 10, 2020, in the District of Arizona, John Andrew Jackson and Zachary Arthur Kakar, named herein
as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with each other
and other persons, known and unknown, to transport certain illegal aliens, namely Irvin Pena-Vargas, Roberto Pena-Vargas,
Maria Azucena Ixcoy-Rodriguez, and Pablo Cruz-Sanchez, and did so for the purpose of private financial gain and placing
in jeopardy the life of any person; in violation of Title 8, United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I),
1324 a 1 B i , and 1324 a (1 (B) iii .
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED :
On or about March 12, 2020, in the District of Arizona (Douglas), United States Border Patrol Agents (BPA) drove by a
house that the BPA had received information from on a previous date from the owner of an unoccupied residence that illegal
aliens were hiding in the house. The BPA noticed the front driveway had fresh tire tracks coming out from the house. BPA
decided to perform surveillance of the residence and saw a black 2012 Honda Civic pass by slowly appearing to be looking
for a specific residence. The BP A was able to see that there were only two people in the Honda Civic, the driver, later
identified as John Andrew Jackson, and a passenger, later identified as Zachary Arthur Kakar. The BPA saw the Honda
Civic pull up to the house and Kakar got out and knocked on the front door, when no one answered the front door, Kakar
used his cell and called to get additional instructions. Kakar then waved for Jackson to pull into the driveway.
Approximately two minutes later, the BPA saw the Honda Civic slowly backing out of the driveway. The BPA was able to
see at least one person sitting in the rear passenger seat. The assisting BPA did a vehicle stop and found two aliens in the
back seat and two aliens in the trunk, later identified as Irvin Pena-Vargas, Roberto Pena-Vargas, Maria Azucena Ixcoy-
Rodriguez, and Pablo Cruz-Sanchez. The BPA was able to determine they were in the U.S. illegally.

In a post-Miranda statement, Kakar said that he and Jackson drove to Douglas to pick up some illegal aliens. Kakar
admitted that he was coordinating with the smuggler with his cell phone. Kakar said they were given the address to the
house. Kakar said they were supposed to pick up eight illegal aliens but the smuggler only sent four aliens out of the house.
Kakar said the smuggler instructed two aliens to sit in the back seat and two aliens to get into the trunk, so Jackson popped
the trunk for the two aliens to jump in. Kakar said they were going to get paid $500 USD per illegal alien they transported.

Material Witnesses Irvin Pena-Vargas, Roberto Pena-Vargas, Maria Azucena Ixcoy-Rodriguez, and Pablo Cruz-Sanchez
said they or someone else made arrangements to be smuggled into the United States for money and that they crossed the
border illegally. The Material Witnesses were guided by cell phone to a highway and was picked up by a four-door black
pickup that drove them to a sash house in Douglas, AZ where they waited until the black four door sedan picked them up.
Ixcoy-Rodriguez and Roberto Pena-Vargas said the driver told them to get into the back seat. Cruz-Sanchez and Irvin Pena-
Vargas was told to get into the trunk. Cruz-Sanchez and Irvin Pena-Vargas said the trunk was closed all the way and they
were not show how to open it from the inside. Cruz-Sanchez and Irvin Pena-Vargas was able to identify Zachary Arthur
Kakar.

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Irvin Pena-Vargas, Roberto Pena-Vargas, Maria Azucena
Ixco -Rodri uez, and Pablo Cruz-Sanchez
Detention Requested                                                   OF COMPLAINANT
      Being duly sworn, I declare that the foregoing is
      true and correct to the best of mY,   wl          OFFICIAL TITLE
AUTHORIZED BY: AUSA JAA/mh                 , ·,t1       Border Patrol A ent

SIGNATURE                                                                 DATE: March 13, 2020

  1)   See Federal rules of Criminal Procedure Rules 3 and 54
